Appeal from a judgment of the Supreme Court, Erie County (Deborah A. Haendiges, J.), rendered April 29, 2014. The judgment convicted defendant, upon his plea of guilty, of assault in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of assault in the second degree (Penal Law § 120.05 [2]), defendant contends that the waiver of the right to appeal is not valid and challenges the severity of the sentence. Although we agree with defendant that the waiver of the right to appeal is invalid inasmuch as he pleaded guilty as charged in the superior court information without a sentencing commitment (see People v Collins, 129 AD3d 1676, 1676 [2015], lv denied 26 NY3d 1038 [2015]), we nevertheless conclude that the sentence is not unduly harsh or severe.
Present — Peradot-to, J.P., Carni, Lindley, Curran and Scudder, JJ.